Appellant asserts that our opinion is contrary to other opinions of this court, and cites Jackson v. State, 115 S.W. Rep. 262, as supporting the proposition that he should have been given opportunity to explain his transaction with the Mexican from whom he claimed to have gotten the liquor which he sold. His defensive theory was that he acted as agent for the purchaser. He asserts that we were in error in our opinion in regard to a statement of his knowledge of the business engaged in by said Mexican. We quote from the testimony of appellant:
"I had known the Mexican that I am talking about for about three weeks. I never bought any whisky from him for anybody else. I knew he was selling it because he gave me a drink. He let me know that he would sell it, but I never gave him any answer. In compliance with what he told me I went and got some whisky from him."
We fail to see how further testimony that said Mexican was engaged in bootlegging could have lent force to appellant's plea that in getting the liquor in question he was acting as agent for the purchaser.
The motion for rehearing will be overruled.
Overruled.